DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Urdang et al (US 2004/0010807) and further in view of Abuelsaad et al (US 2016/0227281). 
For claim 1, Urdang et al teach 
a method for monitoring segmentation messages of a digital video stream, comprising: at an electronic device with a display and operated by a user: 
monitoring a digital video stream for segmentation messages (e.g. paragraph 113, “An encoded program-start segmentation message is derived from the program stream in Step 284 by processor 272”, also see paragraph 62) that delimit segments of content within the digital video stream (Figure 2a, Paragraph 49 of Urdang teaches “FIG. 2a is a schematic representation of a program signal stream 100, such a video stream, segmented with segmentation messages…Program stream 100 includes a plurality of TV programs, including TV program 102 and TV program 106 following TV program 102”, paragraph 50 disclose “ segmentation message 114, which may be referred to as a program start message, indicates that TV program 102 will start…” and paragraph 54 discloses “Segmentation message 136, which may be referred to as a program end message…”. These teaching reads on the claimed “monitoring a digital video stream for segmentation messages that delimit segments of content within the digital video stream” because TV programs, including TV program 102 and TV program 106 are within program stream 100.),
detecting a segmentation message in the monitored digital video stream (e.g. paragraph 113, “An encoded program-start segmentation message is derived from the program stream in Step 284 by processor 272”);

notifying the user of the determined validity of the segmentation message using the display (e.g. paragraph 60,  “…It may therefore be useful to include information indicating whether a portion of program 102 is pre-empted so that program 102 ends on time or that program 102 is not preempted and will run over the scheduled end time…”).
Urdang et al teach also notify the user of the determined validity of the detected segmentation message (e.g. paragraph 60: “…It may therefore be useful to include information indicating whether a portion of program 102 is pre-empted so that program 102 ends on time or that program 102 is not preempted and will run over the scheduled end time…”).
Urdang et al do not further disclose notifying the user of the determined validity of the segmentation message using the display by displaying an indication in a graphical representation of the digital video stream. 
Abuelsaad et al teach notifying the user of the determined validity of the segmentation message using the display by displaying an indication in a graphical representation of the digital video stream (e.g. figure 2B, paragraph 24: “Next program 
Claim 26 is rejected for the same reasons as discussed in claim 1 above. 
Claim 20 is rejected for the same reasons as discussed in claim 1 above, wherein paragraphs 3-4 close “Tivo and Replay TV device”.
For claims 2 and 21, Urdang et al teach storing in a log a sequence of segmentation messages previously detected in the digital video stream (e.g. paragrpah 58, 60, message 128). 
For claim 3, Urdang et al teach displaying the previously-detected segmentation messages on the display as corresponding graphical objects on a graphical representation of the digital video stream (e.g. paragraph 60,  “…It may therefore be useful to include information indicating whether a portion of program 102 is pre-empted so that program 102 ends on time or that program 102 is not preempted and will run over the scheduled end time…”).
Claim 4 is also rejected for the same reasons as discussed in claim 1 above wherein Abuelsaad et al also teach wherein the indication is displayed in relation to a displayed graphical object corresponding to the detected segmentation message (e.g. paragraph 31, “……message 255 is displayed in a prominent position and covers the display of broadcast 250. For example, message 255 includes text displayed in a scrolling notification tape positioned at the top of the digital video content, and includes 
For claim 22, Urdang et al teach display the previously-detected segmentation messages on the display as corresponding graphical objects on a graphical representation of the digital video stream; and display an indication in the graphical representation to notify the user of the determined validity of the detected segmentation message, wherein the indication is displayed in relation to a displayed graphical object corresponding to the detected segmentation message  (e.g. paragraph 60: “…It may therefore be useful to include information indicating whether a portion of program 102 is pre-empted so that program 102 ends on time or that program 102 is not preempted and will run over the scheduled end time…”, also see discussion of claim 4 above.).
For claims 5 and 23, Urdang et al teach the indication comprises a predefined color or text in the displayed graphical object (e.g. paragraph 60,  “…It may therefore be useful to include information indicating whether a portion of program 102 is pre-empted so that program 102 ends on time or that program 102 is not preempted and will run over the scheduled end time…” paragraph 111, “processor 274…adjust the respective times indicated by the EPG”, so the start time and end time on the EPG is adjusted by the processor, and the EPG should shows the time information in text, and the information shown on the EPG should have color).
For claim 6, Urdang et al teach in response to determining that the detected segmentation message is invalid, displaying the indication to notify the user that the detected segmentation message is out of sequence (e.g. paragraph 60: “…It may therefore be useful to include information indicating whether a portion of program 102 is 
For claim 9, Urdang et al teach determining one or more segmentation messages expected to follow the detected segmentation message based on data of the detected segmentation message; and displaying the one or more expected segmentation messages as one or more corresponding graphical objects on the graphical representation of the video stream (e.g. paragraph 60,  “…It may therefore be useful to include information indicating whether a portion of program 102 is pre-empted so that program 102 ends on time or that program 102 is not preempted and will run over the scheduled end time…” paragraph 111, “processor 274…adjust the respective times indicated by the EPG”, so the start time and end time on the EPG is adjusted by the processor, and the EPG should shows the time information in text, and the information shown on the EPG should have color).
For claim 10, Urdang et al teach the segmentation message is detected while the previously-detected segmentation messages are displayed on the display (e.g. paragraph 111, “Users may program PVR 278 to record programming at designated times, based on an EPG” so the EPG has to be displayed to allow user to look at the EPG and “processor 274 may adjust start and end times for recording selected program based on segmentation messages, as well. Processor 274 may compare program start segmentation message 114 and program end segmentation message 136 to the start and end times for a particular program according to the EPG and adjust he respective time indicated by the EPG, to ensure accurate recording…”).

For claim 12, Urdang et al teach determining the validity of the segmentation message comprises: determining whether the type of the segmentation message is valid based on one or more permitted message sequences associated with the previously-detected segmentation message (e.g. paragraph 113 “The time to the start of a program is determined from the program start segmentation message and compared to the set recording start time based on the EPG, in step 286 by processor 270”, The EPG corresponds to the claimed “a previously detected segmentation message, also see paragraph 82).
For claim 13, Urdang et al teach the one or more permitted message sequences comprises one or more plurality of pairs of permitted segmentation message types (e.g. program start time and program end time, e.g. paragraph 62). 
For claim 14, Urdang et al teach monitoring the digital video stream for segmentation messages comprises: receiving a portion of the digital video stream; and extracting metadata associated with the portion to detect the segmentation message 
For claim 15, Urdang et al teach the portion comprises a video frame of the digital video stream (e.g. paragraph 113, “An encoded program-start segmentation message is derived from the program stream in Step 284 by processor 272”, also see figures 2a-2c).
For claim 16, Urdang et al teach extracting the metadata comprises: parsing a Vertical Ancillary (VANC) space (e.g. paragraph 121, “VBI”) or a Horizontal Ancillary (HANC) space of the portion of the digital video stream.
For claim 17, Urdang et al teach the detected segmentation message comprises a predefined marker that delimits a start or an end of a type of video content present in or to be multiplexed to the digital video stream (e.g. paragraph 62, “Both ends of a program or a program portion (such as chapter 108), are preferably indicated by separate segmentation messages”). 
For claim 18, Urdang et al teach the plurality of segmentation messages comprises Society of Cable Telecommunications Engineers (SCTE) 104 messages (e.g. paragraphs 136-138, “MPEG”).
For claim 19, Urdang et al teach the plurality of segmentation messages comprises SCTE- 35 messages (e.g. paragraphs 136-138, “MPEG”).


Claims 7-8 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Urdang et al (US 2004/0010807), and Abuelsaad et al (US 2016/0227281), as applied to claims 1-6, 9-23 and 26 above.
For claims 7 and 24, Urdang et al teach displaying the indication in the graphical representation comprises: in response to determining that the segmentation message is invalid, displaying on the display a valid segmentation message generated based on the previously-detected segmentation message (paragraph 111, “processor 274 may adjust start and end times for recording selected program based on segmentation messages, as well. Processor 274 may compare program start segmentation message 114 and program end segmentation message 136 to the start and end times for a particular program according to the EPG and adjust the respective time indicated by the EPG, to ensure accurate recording…”). Urdang et al and Abuelssaad et al do not further specify requesting the user to actuate the valid segmentation message. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Urdang et al to allow user to request to acturate the valid segment message since paragraph 111 of Urdang et al disclose allowing adjustment of the start time or end time of a particular program, the process 274 would accomplish the same result as the “user request” for adjusting or inserting segmentation message for the broadcast program (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core 
Claims 8 and 25 are rejected for the same reasons as discussed in claim 7 above, wherein paragraph 111 of Urdang et al disclose Processor 274 may compare program start segmentation message 114 and program end segmentation message 136 to the start and end times for a particular program according to the EPG and adjust the respective time indicated by the EPG, to ensure accurate recording…” corresponds to the claimed “causing the valid segmentation message to be inserted into the digital video stream.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484